Citation Nr: 0715106	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus 
and calluses.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968 and from March 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Chicago, Illinois.  A February 2005 
Board decision determined new and material evidence had been 
received to reopen his claim of entitlement to service 
connection while the merits of the underlying claim were 
remanded for additional development.  The requested 
development is now complete and this matter is again before 
the Board.


FINDINGS OF FACT

1.  During his first period of active duty the veteran's feet 
were clinically evaluated as normal and he did not seek 
treatment for his feet.

2.  Upon entrance examination for his second period of active 
duty mild hammer toes, but not bilateral pes planus, was 
noted.  Seven weeks into his second period of active duty he 
was diagnosed with bilateral pes planus for which he was 
subsequently discharged.

3.  Competent medical evidence does not clearly and 
unmistakably show the veteran's bilateral pes planus and 
associated calluses both pre-existed his second period of 
military service and was not aggravated therein.

4.  Competent medical evidence indicates the veterans still 
suffers from his bilateral pes planus and currently has 
associated calluses.




CONCLUSION OF LAW

Bilateral pes planus and calluses were incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection requires medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service. 38 U.S.C.A. § 1111 (West 2002).  

Under 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as revised 
pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in order to 
rebut the presumption of soundness on entry into service, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  The Federal Circuit has held that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  Post-service evidence may be used to rebut the 
presumption of soundness.  Harris v. West, 203 F.3d 1347, 
1349 (2000).

The veteran's June 1966 report of medical examination for 
induction indicates his feet were clinically evaluated as 
normal.  His feet were again clinically evaluated as normal 
at his July 1968 examination for separation.  An August 1968 
notes the veteran had a left foot problem while a December 
1968 certificate of medical examination for civil service 
shows that the veteran did not have flat feet.  A December 
1972 special dermatological examination report indicates the 
veteran had pains on the ball of the left foot.  The report 
indicates the veteran was a mailman and did a lot of walking 
that caused his left foot to get painful and the report 
contains a diagnosis of chronic callosities of the plantar 
aspect of the left foot that were asymptomatic at that time.

In 1978, the veteran again entered active duty and his August 
1977 report of medical examination for enlistment indicates 
his feet were clinically evaluated as abnormal.  
Specifically, mild hammer toes were noted.  The veteran 
indicated in his August 1977 report of medical history that 
he did not have and had not had foot trouble.  The veteran 
entered active duty in March 1978 and a May 1978 service 
medical record indicates the veteran had multiple calluses 
and plantar warts of both feet.  A May 1978 narrative summary 
indicates the veteran was in his seventh week of training and 
his chief complaints were very painful feet and painful 
calluses and he had a history of painful pes planus.  The 
summary contains a diagnosis of bilateral symptomatic pes 
planus and reveals the veteran was recommended to meet a 
Medical Board for consideration of separation.  The summary 
also indicates the pes planus was considered congenital in 
nature.  A June 1978 Medical Board Proceedings report 
indicates the veteran had bilateral symptomatic pes planus 
that existed prior to service and was not aggravated by 
service.  See also May 1978 report of medical examination 
(noting pes planus) and May 1978 radiographic report 
(negative findings).

An August 1981 letter shows the veteran had prominent third 
metatarsal head on the plantar of the left foot that had 
apparently given rise to an intractable plantar keratoses.  
The VA podiatrist indicated the etiology was difficult to 
determine other than the condition was usually found in tall 
people with large, flaccid type feet.  In May 1982 he 
underwent an osteoclasis of the third and fifth metatarsal 
heads of the left foot and extensor tenotomy lengthening 
through the fifth toes of the left foot.  An April 1992 
report of medical examination for reserve enlistment shows 
the veteran feet were clinically evaluated as normal.  In 
March 1993 the veteran sought treatment from a private family 
health services facility for bilateral foot pain.  

A March 1994 letter from a private medical provider indicates 
the veteran presented complaining of painful calluses on the 
bottom of his left foot that he related to starting while in 
service.  The letter also refers to the veteran having foot 
surgery while in service and refers to the "attached 
operative report."  However, the attached operative report 
in question was the May 1982 operation, years after his 1978 
discharge from active duty.  Regardless, the private medical 
provider indicated it was hard to determine if the current 
foot condition related to his past military service and 
recommended another physician be consulted.  The private 
medical provider submitted an additional letter in July 1994 
in which he indicated that he had reviewed the veteran's past 
medical file that included the veteran's complaints of 
athlete's foot and foot pain going back as far as 1968 but 
there was no complete record of any type of trauma sustained 
in the military.  The private medical provider again 
referenced the post-service 1982 treatment.  See also 
September 1996 VA treatment record (veteran indicates his 
problems with his feet first began in 1968).  The private 
medical provider opined in the July 1994 letter that as an 
"army travels on it's feet," the veteran could have had or 
could have developed a painful foot condition while in 
service and this would not have been an unusual occurrence.  
The private medical provider qualified his statement by 
indicating the records did not indicate a clear reference to 
trauma or fracture other than the surgery.

An April 2002 statement from a private medical provider 
indicates the veteran's painful calluses on the plantar of 
the feet could have been caused from the boots he wore in 
Vietnam.  The private medical provider indicated it was 
"possible" the veteran's conditions were due to his tour in 
Vietnam but that the conditions were all seen in the civilian 
population as well.  See also September 2002 letter from same 
private medical provider.  In a January 2003 letter the 
private medical provider indicated that marching and wearing 
army boots did not cause the veteran's pes planus deformity; 
instead the marching and excessive walking could have caused 
aching of the feet due to the pes planus.

An August 2005 VA examination report contains an assessment 
of bilateral mild pes planus that was passively correctable 
and mild bilateral hallux valgus.  The VA examiner opined 
that it was less likely than not that bilateral pes planus or 
callus formation was in any way related to his military 
service, noting calluses were a very common problem and the 
symptoms were most likely related to his pes planus.  The 
examiner noted that pes planus can be from a variety of 
factors but without the history of an injury, the diagnosis 
of bilateral pes planus while in the military was at most 
incidental making it less likely than not that the pes planus 
was related to military service.  The examination report also 
indicates the veteran's disability with regard to his feet, 
such as pain, was related to his bilateral pes planus.

Various lay statements submitted over the years have 
indicated the veteran did not have any problems with his feet 
as a child or prior to service.

Here, the competent medical evidence of record fails to 
reveal any problems with the veteran's feet during his first 
period of active duty.  As indicated, between the veteran's 
two periods of active duty he was treated for a painful left 
foot and upon entrance bilateral pes planus was not noted 
upon examination.  While the military medical board 
determined that the veteran's bilateral pes planus pre-
existed his second period of active duty, the medical board 
did not provide a factual predicate for its conclusions.  See 
Miller v. West, 11 Vet. App. 345 (1998).  The August 2005 VA 
examination report does not contain an opinion as to whether 
the veteran's bilateral pes planus existed prior to his 
military service.  Also, the letters from a private medical 
provider dated in 2002 and 2003 indicate the veteran's 
painful calluses, which the VA examiner indicated in 2005 
were most likely due to pes planus, developed as a result of 
military duties while on active duty.  As such, the competent 
medical evidence of record is not such that it is undebatable 
that the veteran's bilateral pes planus and associated 
calluses both pre-existed the veteran's second period of 
active duty and was not aggravated therein.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003).  Accordingly, the 
presumption of soundness has not been rebutted in the instant 
case and the question to be answered is whether the veteran's 
current disability is related to his military service such 
that service connection may be established.

The competent medical evidence of record first reveals a 
diagnosis of bilateral pes planus in 1978 while the veteran 
was on active duty.  See also December 1968 report of medical 
examination for civil service.  Letters from a private 
medical provider dated in 1994 purport to relate the 
veteran's bilateral pes planus to his military service.  
However, the private medical provider's reliance upon post-
service medical records as if they were in-service treatment 
negates the probative value of these opinions.  The 
additional private medical provider, in a 2003 letter, and 
the VA examiner in the August 2005 VA examination report 
indicate the veteran's military service did not cause his 
bilateral pes planus, noting the lack of an in-service trauma 
to the feet.  

However, the competent medical opinions imply that the 
veteran's current bilateral pes planus (with currently 
associated calluses) is the same disorder for which he was 
diagnosed and treated during his second period of service.  
As the competent evidence of record first reveals a diagnosis 
of bilateral pes planus while on active duty with current 
competent medical evidence of the disability, service 
connection is warranted and this appeal is granted.  As the 
benefit sought (service connection) has been resolved in the 
veteran's favor and the issues of a disability rating and 
effective date will be determined in the first instance by 
the RO, any deficiencies in VA's notice and assistance are 
not prejudicial as to the matter decided herein.


ORDER

Service connection for bilateral pes planus and calluses is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


